Title: General Orders, 18 June 1781
From: Washington, George
To: 


                        
                             Monday June 18th 1781
                            Parole
                            Countersigns
                        
                        The Troops at WestPoint and in the Vicinity of it will be Brigaded as follows and are to Encamp in that
                            order when they remove to Peekskill—’till then no alterations will be made in the Present disposition of them.
                        
                            diagram
                        
                        When the Troops assemble at Peekskill General McDougall is to take command of the Post of WestPoint and its
                            dependencies and will remain there ’till the army commences its operations when he will be relieved.
                    